Opinion by
Mb.. Justice Stebbett,
Early in the present century, John Cochran, the first, owned a tract of land of which he afterwards died seized. By proceedings in partition, the same land was adjudged to his son John Cochran, the second, father of present plaintiffs, and the legal title thereto remained in him at the time of his decease in 1844. Afterwards, his brother William Cochran, uncle of the plaintiffs, presented his petition to the orphans’ court, alleging that his deceased brother John had contracted to convey to him a part of said land, and praying specific performance of said contract, etc. Thereupon the court appointed John Cochran, the third, guardian ad litem of his brothers, the present plaintiffs, who were then minors, and the matter was so proceeded in that specific performance, as prayed for, was duly decreed, and thus the title to that part of the land described in said petition became vested in William Cochran. By sundry mesne conveyances, etc., the part thus decreed'to William became vested in defendants.
In August, 1853, by proceedings in partition, the residue of said first mentioned tract of land, being all the real estate of which John Cochran, the second, died seized, except that embraced in the decree of specific performance aforesaid, became vested in John Cochran, the third, brother of present plaintiffs. When the inquest of partition in that case was awarded, the court appointed William McChesney guardian ad litem of said plaintiffs, who were still minors. By sundry conveyances, etc., the title thus acquired by John Cochran, the third, became vested in the present defendants, from whom plaintiffs seek to recover possession of two undivided sevenths of said land and the land decreed as aforesaid to William Cochran.
A prior action .of ejectment for same lands, brought by plaintiffs in 1879, resulted in a verdict and judgment in favor of defendants. On the trial of this action, defendants offered the records above referred to, for the purpose of showing that the title, under which they claim, was regularly derived from John Cochran, the second, who is conceded to be the common source of title.
*593The first and second specifications are not according to rule, and might therefore be dismissed without further comment; but, waiving that irregularity, there is no merit in either of them. The draft made by John McIntyre, and referred to in the first specification, was rightly admitted in evidence. It was neither irrelevant nor incompetent. The same may be said of the record evidence referred to in the second specification. The defendants had an undoubted right to give in evidence the records and proceedings under and by virtue of which they acquired title to the land in controversy; and that was all the court permitted them to do.
The subject of complaint in the third specification is the refusal of the court to permit one of the plaintiffs to prove that he never had any guardian, nor any notice of the proceedings in partition, or for specific performance of contract above mentioned. The record clearly shows that, in each of said proceedings, a guardian ad litem was duly appointed for the plaintiffs, who were then minors. It requires neither argument nor citation of authority to show that there was no error in refusing to permit them to contradict the record, as they proposed to do. Fortunately for the security of titles records cannot be brushed aside in such a free and easy manner.
The defendants’ evidence showing title in themselves, was uncontradicted, and of course there was no error in affirming their point and thereby instructing the jury as complained of in the fourth specification, that under the law and evidence their verdict must be in favor of the defendants.
Neither of the specifications of error is sustained.
Judgment affirmed.